Title: To Thomas Jefferson from Andrew Wills, 11 March 1822
From: Wills, Andrew
To: Jefferson, Thomas

 Sir,Fredericksburg
11th March 1822Having been engaged, for some time, in the study of Scientific Grammar, I have experienced considerable obstruction from my unacquaintance with the Saxon language.—Judging that you have a knowledge of that tongue,—by recommending it, as a branch of study in the Virginia University; & knowing no other source, whence I could receive information on this subject, I have taken the liberty of soliciting your advice, in regard to the course to be pursued in the attainment of the language, & the books necessary to effect that object.—The only apology, which I have to offer, for this obtrusion,—arises from that zeal, which you have always manifested for the advancement of Science, and your constant disposition to encourage and assist it’s humblest cultivatory—I am, Sir, With sentiments of deep respect, your most obedt servtAw Wills